DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The proposed amendment filed 2/28/2022 requires additional search and consideration to fully consider. For the purposes of appeal the amendment is not entered.
Response to Arguments
	In view of the response, the 112 rejection to claim 13 is removed. The proposed amendment to claim 14 would overcome the 112 rejection. There is no standing rejection for claim 13, but it is objected to because it depends from a rejected claim.
	Additionally, the amendments made to claim 1 tie the coating step to a shifting from a first position to a second position based upon the she shape of a non-rectangular electrode. The previous rejection relied upon OTSUKA to teach the shape of the electrode and interpreted the edges of the shape (applied area) to be “shifted” from a first position to a second position as the edge of the shape shifted. However, the amended limitation makes it clear that the shifted position of applied material is part of the coating step. The OTSUKA reference does not teach a coating step of shifting the application of raw material from a first position to a second position in a direction different from an extending direction. 
	The KIM reference also does not teach a shifting applied area from a first position to a second position in a direction different from the extending direction based 
	For the foregoing reasons the examiner notes that the proposed amendment would overcome the previous rejections made using the prior art of record. However, additional search and consideration is required before a determination of allowability. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/AUSTIN MURATA/Primary Examiner, Art Unit 1712